
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1554
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mrs. McCarthy of New
			 York (for herself and Ms. Ginny
			 Brown-Waite of Florida) submitted the following resolution; which
			 was referred to the Committee on Education
			 and Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Recognizing the services provided by school
		  resource officers and their dedication to the safety, security, and well-being
		  of students, teachers, school support staff, and school communities in the
		  United States.
	
	
		Whereas according to Bureau of Justice Statistics’ (BJS)
			 Law Enforcement Management and Administrative Statistics (LEMAS)
			 Survey-Community Policing Survey, (2000), there were 6,646 full-time school
			 resource officers in the United States;
		Whereas many school systems employ staff such as campus
			 police, security monitors, security guards, security officers, campus
			 supervisors, campus monitors, and certified peace officers;
		Whereas school resource officers make schools in the
			 United States safer through their roles as law-related educators, counselors,
			 and local law enforcement officers;
		Whereas many school resource officers, on their own time,
			 support school children beyond their official duties by serving as coaches,
			 activity supervisors, mentors, and leaders of other student support programs;
		Whereas school resource officers play an important role in
			 educating students about school rules, State laws, and student safety in order
			 to prevent disciplinary and criminal incidents in schools;
		Whereas school resource officers have intervened and
			 prevented numerous school shootings, bombings, and other high-profile school
			 violence plots;
		Whereas school resource officers, working with school
			 administrators, have improved the reporting of criminal activities committed on
			 school campuses;
		Whereas school resource officers are a primary resource to
			 educators and school administrators in the development and execution of school
			 emergency preparedness plans;
		Whereas school resource officers are resources to
			 students, educators, and parents for preventing and responding to student
			 bullying, Internet predators, gang violence, cyber-bullying, and issues with
			 tobacco, alcohol, and drugs; and
		Whereas school resource officers are viewed favorably by
			 school administrators, teachers, school support staff, students, and parents
			 for their dedication to meeting the needs and interests of youth in the United
			 States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages greater awareness of school
			 resource officers for their continued dedication to their professional skills
			 and personal commitment to law enforcement, which widely improves the overall
			 climate and safety within United States schools;
			(2)recognizes the
			 role that school resource officers play in building an effective and positive
			 relationship between local law enforcement and youth to help in the reduction
			 and prevention of school-related violence and crime; and
			(3)encourages local school districts to fully
			 integrate school resource officers in the professional development of school
			 staff to improve student safety, discipline, and emergency preparedness, and
			 prevent instances of bullying and cyber-bullying.
			
